917 N.E.2d 1229 (2009)
In the Matter of Elaine P. BOYD, Respondent.
No. 49S00-0705-DI-194.
Supreme Court of Indiana.
December 10, 2009.

PUBLISHED ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
On September 3, 2008, this Court suspended Respondent from the practice of law for a period of 90 days, all of which was stayed provided that Respondent complied with certain terms and conditions of probation for a period of one year. On November 19, 2009, Respondent filed an application for termination of probation and an affidavit of compliance, representing that Respondent has successfully completed the term of probation. On November 20, 2009, the Indiana Supreme Court Disciplinary Commission filed a "No Objection to Termination of Probation," stating Respondent has complied with all the terms of probation and asking that Respondent be allowed to return to the unconditional practice of law.
Being duly advised, the Court GRANTS the application and ORDERS that Respondent be released from disciplinary probation and unconditionally reinstated to the practice of law in this State effective immediately.
All Justices concur.